Citation Nr: 0032447	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  97-11 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for idiopathic hypersomnia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel



INTRODUCTION

The veteran served on active duty from October 1977 to 
October 1981, and from December 1981 to October 1995.

The appeal arises from the May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, in pertinent part, denying service 
connection for idiopathic hypersomnia.

The Board remanded this issue in March 1999 for further 
development.


REMAND

In a May 1996 rating decision, the RO denied the issue on 
appeal as not well grounded, and the veteran timely appealed 
the decision.  In March 1999, the Board remanded this issue 
for further development, to include a VA examination.  As 
will be discussed in more detail below, the veteran failed to 
appear for the scheduled VA examinations.  As a result, 
according to the June 2000 supplemental statement of the 
case, the RO denied the veteran's claim again as not well 
grounded.

Following issuance of the June 2000 supplemental statement of 
the case, the provisions of 38 U.S.C.A. § 5107 were 
substantially revised.  Generally, when the laws or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  The Board finds that, as the 
revised law eliminates the "well grounded claim" 
requirement, this revision is more favorable to the claimant 
than the former provisions of 38 U.S.C.A. § 5107 and is 
therefore applicable under Karnas.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

The Board notes that the revised provisions also require VA 
to assist a claimant with the development of facts pertinent 
to his claim for benefits.  While the revision specifies that 
the claimant shall have the burden of proof, only in cases 
where "no reasonable possibility exists that such assistance 
will aid in the establishment of entitlement" may the VA 
decide a claim for benefits without providing assistance.  

This case is complicated, however, because the veteran has 
not responded to the RO's correspondence subsequent to the 
Board's March 1999 Remand, or appeared for scheduled VA 
examinations in December 1999 and January 2000.  The record 
indicates that the notices for both examinations were mailed 
about one-week before the scheduled appointments.  In Wood v. 
Derwinski, 1 Vet. App. 190 (1990), the United States Court of 
Appeals for Veterans Claims (Court) stated that the duty to 
assist is not a one-way street, and an appellant must do more 
than passively wait for assistance when he has information 
essential to his claim.  Id . at 193.

In any event, the evidence of record is inconclusive with 
respect to whether the veteran's idiopathic hypersomnia is an 
actual disability.  In other words, with respect to the 
evidence of record prior to the Board's March 1999 Remand, 
the November 1997 VA examiner did not explain his conclusion 
that the veteran's idiopathic hypersomnia was not a formal 
thought disorder or explained how the veteran's diagnosis 
differs from primary hypersomnia.  While it is conceded that 
the veteran does not have narcolepsy or apnea, this, in 
itself, does not exclude the formal diagnosis of primary 
hypersomnia.  A medical opinion is necessary in order to 
clarify the diagnosis.  The Board will also take this 
opportunity to request that the veteran again be afforded an 
examination.  Any additional treatment records should also be 
obtained.

As a "reasonable possibility exists" which would aid in the 
establishment of service connection for this claimed 
disorder, the Board finds that additional development is 
necessary prior to final appellate review of these claims.  

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following actions:

1.  The RO should appropriately attempt 
to contact the veteran at his last 
address of record and request 
identification of all sources of medical 
treatment received for idiopathic 
hypersomnia since discharge from service.  
The RO should also contact the 
representative in order to obtain a new 
address for the veteran if the address of 
record is no longer valid.  After 
obtaining any necessary releases, the RO 
should obtain and associate with the 
claims folder records pertaining to any 
VA or non-VA treatment received.

2.  The veteran should be scheduled for a 
VA psychiatric/neurologic examination in 
order to determine the proper diagnosis 
of any sleep disorder currently present.  
The veteran's complaints should be 
recorded in full.  Any indicated tests 
should be conducted.  The claims folder 
must be made available to the examiner 
for use in the study of the veteran's 
case.   Following a review of the service 
medical records, post-service examination 
reports and current examination of the 
veteran, the examiner should indicate the 
proper diagnosis for any current sleep 
disorder, to include an explanation 
regarding any difference between a 
diagnosis of idiopathic hypersomnia, if 
this is the current diagnosis, and a DSM-
IV diagnosis of primary hypersomnia.  The 
examiner should also offer an opinion as 
to the medical probability that any 
current sleep disorder is of service 
onset or otherwise related to military 
service.  The rationale for all 
conclusions reached should be explained 
in full.

If the veteran does not appear for the 
scheduled examination, the RO should 
request an opinion from a VA 
psychiatric/neurologic specialist in 
order to determine the proper diagnosis 
of any sleep disorder currently present.  
The claims folder must be made available 
to the reviewer.  Following a review of 
the claims file, to include the service 
medical records, post-service examination 
reports, and written statements provided 
by the veteran, the reviewer should 
indicate the proper diagnosis for any 
current sleep disorder, to include an 
explanation regarding any difference 
between a diagnosis of idiopathic 
hypersomnia and a DSM-IV diagnosis of 
primary hypersomnia.  The reviewer should 
also offer an opinion, if possible, as to 
the medical probability that any current 
sleep disorder is of service onset or 
otherwise related to military service.  
If the reviewer is unable to provide an 
opinion based on the evidence of record, 
he/she should so state.  The rationale 
for all conclusions reached should be 
explained in full.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

4.  The RO should readjudicate the 
veteran's claim for service connection 
for idiopathic hypersomnia on the merits.  
If the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The SSOC 
should contain reference to documentation 
that notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 is complete.  An 
appropriate period of time should be 
allowed for response.

The case should be returned to the Board for further 
appellate review, if in order. The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  The veteran need take no 
further action until notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


